                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN BUSBY                           :        CIVIL ACTION
                                      :
             v.                       :
                                      :
STEADFAST INSURANCE CO., et al.       :        NO. 19-2225


                             MEMORANDUM

Bartle, J.                                     October 31, 2019

           Plaintiff Robin Busby (”Busby”) brings this diversity

action against defendants Steadfast Insurance Co. (“Steadfast”) and

USAA Casualty Insurance Co. (“USAA”) for breach of contract and for

bad faith under Pennsylvania law for failure to pay certain claims

of Busby arising out of serious injuries she suffered as a

passenger in a motor vehicle on the Schuylkill Expressway in

Philadelphia.

          Before the court are the cross-motions of the parties

for partial summary judgment under Rule 56 of the Federal Rules

of Civil Procedure.

                                  I

           Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A dispute is genuine if the evidence is such that a
reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

             Summary judgment is granted where there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.    See Anderson, 477 U.S. at 252.   “The mere existence of

a scintilla of evidence in support of the [nonmoving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [that party].”    Id.   In addition,

Rule 56(e)(2) provides “[i]f a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for the purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

                                   II

             The parties have stipulated to the relevant facts.   On

October 29, 2016, Busby was a passenger in the backseat of a 2013

Nissan Altima driven by Thomas Curtain, who Busby had hired as a

driver through Lyft, Inc. (“Lyft”).     Curtain was traveling

eastbound on the Schuylkill Expressway in the left-hand lane near

mile marker 334.3.    The traffic came to a stop in front of



                                  -2-
Curtain’s vehicle.   Curtain drove his vehicle into the rear of the

car in front of him which was stopped in traffic.

           After Curtain hit the car in front of him, a 2005 Dodge

Grand Caravan driven by Gerald Crossley collided with the rear of

Curtain’s vehicle.   Curtain’s vehicle was equipped with an event

data recorder which recorded “two separate events.”    The data was

retrieved and analyzed by plaintiff’s and defendants’ respective

experts.   The data established that approximately one second had

passed between the two crashes.    The data also demonstrated that

Curtain had been travelling in the left lane for at least six

seconds before Crossley hit the rear of Curtain’s car.    Curtain’s

car was not moving and had come to a complete stop at the time it

was rear-ended by Crossley.

           As a result of the first impact, Busby had a delta force

of 18 applied to her, that is, the vehicle’s speed was abruptly

reduced by 18 miles per hour due to the impact.1    As a result of

the second impact, the delta force applied to her was 13, that is,

the speed of Curtain’s vehicle was accelerated forward by 13 miles

per hour due to the impact.   To date, Busby’s treating physicians

have attributed her injuries to “the incident” or “the accident”

and have not opined as to which injuries were caused by the first

as opposed to the second impact.



1. Delta force is the change in velocity of a subject object
during the collision event.
                                   -3-
          At the time in question, the Steadfast policy provided

liability coverage for Lyft drivers like Curtain as well as

uninsured or underinsured motorist benefits for passengers such as

Busby using Lyft.   The limits of coverage were an aggregate one

million dollars for both liability and uninsured or underinsured

motorist (“UIM”) claims for “each accident.”   The Steadfast policy

defines “accident” as follows:   “Accident includes continuous or

repeated exposure to the same conditions resulting in ‘bodily

injury’ or ‘property damage.’”   The policy further states that

“[r]egardless of the number of covered ‘autos,’ ‘insureds,’

premiums paid, claims made or vehicles involved in the ‘accident’,

[sic] the most we will pay for the total of all damages . . .

combined resulting from any one ‘accident’ is the Limit of

Insurance for Covered Autos Liability Coverage shown in the

Declarations.”

          The “Pennsylvania Underinsured Motorists Coverage”

endorsement to the Steadfast policy similarly provides that

“[r]egardless of the number of covered ‘motor vehicles,’

‘insureds,’ premiums paid, claims made or vehicles involved in the

‘accident,’ the most we will pay for all damages resulting from any

one ‘accident’ is the Limit of Insurance for Underinsured Motorists

Coverage shown in the Schedule or Declarations.”

          In addition to the benefits under the Steadfast policy,

Busby had UIM coverage under her personal automobile policy with

                                 -4-
USAA.   The USAA policy provides UIM coverage of $100,000 per person

and $300,000 per “accident” with stacking on Busby’s two covered

vehicles for a total of $200,000 in UIM coverage per person and

$600,000 per accident.   The USAA policy does not define “accident.”

In the “LIMIT OF LIABILITY” section related to UIM benefits, the

USAA policy states that for bodily injury sustained by the insured

or a family member:

           (1)   Our maximum limit of liability for all
                 resulting damages including, but not
                 limited to, all direct, derivative, or
                 consequential damages recoverable by any
                 persons is the limit of liability shown
                 on the Declarations for “each person” for
                 UIM Coverage multiplied by the number of
                 premiums shown on the Declarations for
                 UIM Coverage.

           (2)   Subject to this limit for “each person,”
                 our maximum limit of liability for all
                 damages for [bodily injury] to you and
                 any family members in any one accident is
                 the limit of liability shown on the
                 Declarations for “each accident” for UIM
                 Coverage multiplied by the number of
                 premiums shown on the Declarations for
                 UIM Coverage.

The “LIMITS OF LIABILITY” section further reads that “these limits

are the most we will pay regardless of the number of:   (1) Covered

persons; (2) Claims made; (3) Vehicles or premiums shown on the

Declarations; or (4) Vehicles involved in the accident.”     The

section also states that “[n]o one will be entitled to receive

duplicate payments for the same elements of loss.”



                                 -5-
             Busby filed a personal injury action in the Court of

Common Pleas of Philadelphia County against Curtain and Crossley.

Busby settled her claims with them and the lawsuit was thereafter

dismissed.    While the terms of the settlements are confidential, it

is undisputed that Steadfast paid to Busby the policy limit for an

“accident,” that is, one million dollars.    Crossley’s insurer

tendered to Busby the limits of Crossley’s liability coverage,

which was $300,000 in liability coverage.    USAA thereafter paid

Busby the $200,000 stacked per person UIM limit available under her

personal insurance policy.

             Busby now seeks in this action an additional one million

dollars in UIM coverage from Steadfast and an additional $200,000

in UIM coverage from USAA for what she terms as the “second

accident involving the Crossley vehicle.”2    Defendants counter that

the events of October 29, 2016 constitute one accident and thus

there is no coverage remaining.

             The narrow question before the court is whether under

the undisputed facts, plaintiff was involved in one or two motor

vehicle accidents for purposes of insurance coverage.




2. In the amended complaint filed in this court, Busby has claimed
physical injuries and mental pain and suffering, including but not
limited to a traumatic posterior scalp hematoma, concussions,
traumatic brain injuries, right anterior pelvic hematoma, right
gluteus muscle strain, neck and back injuries, cognitive delays,
and loss of memory.
                                  -6-
                                  III

          The interpretation of an insurance policy is a

question of law that is properly decided by the court. 3       Med.

Protective Co. v. Watkins, 198 F.3d 100, 103 (3d Cir. 1999).

The primary goal in interpreting an insurance policy, as with

any contract, is to ascertain the parties’ intentions as

manifested by the policy’s terms.       401 Fourth Street, Inc. v.

Investors Ins. Grp., 879 A.2d 166, 171 (Pa. 2005).       “When the

language of the policy is clear and unambiguous, a court is

required to give effect to that language.”       Id.   Alternatively,

when a term in the policy is ambiguous, “the policy is to be

construed in favor of the insured to further the contract’s

prime purpose of indemnification and against the insurer, as the

insurer drafts the policy, and controls coverage.”       Id.

          As noted above, the Steadfast policy provides an

aggregate limit of one million dollars in liability and UIM

coverage for each “accident.”    It defines accident as “continuous

or repeated exposure to the same conditions resulting in ‘bodily

injury’ or ‘property damage.’”   The USAA policy does not define




3. The Steadfast policy was issued to Lyft, which is located in
California. The policy does not contain a choice-of-law
provision but includes a “Pennsylvania Underinsured Motorists
Coverage” endorsement. The USAA policy was issued to Busby, a
resident of Pennsylvania, and states that it is a “Pennsylvania
Auto Policy.” The parties have both relied on Pennsylvania law
which the court will apply here.
                                  -7-
“accident.”    However, under Pennsylvania law, “the term ‘accident’

within insurance policies refers to an unexpected and undesirable

event occurring unintentionally.”    Donegal Mut. Ins. Co. v.

Baumhammers, 938 A.2d 286, 292 (Pa. 2007).    In interpreting

insurance contracts, the Pennsylvania Supreme Court has

construed “accident” and “occurrence” synonymously.      See id. at

293.

             There are two key competing approaches used by courts to

determine the number of accidents for purposes of insurance

coverage:    the “cause” approach and the “effects” approach.

Pennsylvania, like the majority of jurisdictions, has adopted the

“cause” approach.    See id. at 293-94.   Under this approach, “[t]he

general rule is that an occurrence is determined by the cause or

causes of the resulting injury. . . .     Using this analysis, the

court asks if ‘(t)here was but one proximate, uninterrupted, and

continuing cause which resulted in all of the injuries and

damage.’”4    Flemming v. Air Sunshine, Inc., 311 F.3d 282, 294-95

(3d Cir. 2002) (quoting Appalachian Ins. Co. v. Liberty Mutual Ins.

Co., 676 F.2d 56, 61 (3d Cir. 1982)).     “If cause and result are so

simultaneous or so closely linked in time and space as to be




4. Conversely, jurisdictions employing the “effects” approach
determine the number of accidents or occurrences based on the
effect of the accident, that is, how many individual claims or
injuries resulted from the accident. See Donegal Mut. Ins. Co.,
938 A.2d at 293.
                                  -8-
considered by the average person as one event, courts adopting the

‘cause’ analysis uniformly find a single occurrence or accident.”

Id. at 296 (quoting Welter v. Singer, 376 N.W.2d 84, 87-88 (Wisc.

1985)).

           In Flemming, the surviving spouse of a man who died as a

result of a plane crash brought suit against the airline and pilot

seeking recovery under the airline’s insurance policy.     311 F.3d at

284.   The decedent had survived the initial crash but drowned when

the plane sank into the ocean.   Id.   The policy at issue limited

coverage to $500,000 for each person per “occurrence.”     Id. at 287.

The plaintiff alleged four separate “occurrences” under the

airline’s insurance policy:   (1) the plane crash itself; (2) the

failure to provide a pre-flight safety briefing; (3) the failure to

notify passengers of the impending crash and the failure to provide

emergency safety instructions; and (4) after the crash, the failure

to provide any aid to the decedent who was trapped in by his seat

as the pilot and other passengers escaped.   Id. at 286.

           Applying the “cause” approach, our Court of Appeals

concluded that the plaintiff’s allegations of separate acts of

negligence both before and after the crash did not constitute

separate occurrences under the policy because they simply could not

be seen as accidents independent from the crash itself.    Id. at

295.   Instead, the plane crash constituted one “constant,

uninterrupted cause” that subjected the decedent to “‘continuous or

                                 -9-
repeated exposure to substantially the same general conditions’ and

led to his death.”   Id.   The danger that resulted from the plane

crash “was not interrupted or suspended by any intervening event.”

Id.   The Court of Appeals also noted that the short time frame

between the crash and any negligent acts “while not dispositive,

[was] relevent when considered in the context of the confusion and

disorientation caused by the accident.”   Id.

            Earlier, in Appalachian Insurance Co. v. Liberty Mutual

Insurance Co., a case cited by the Court of Appeals in Flemming,

the defendant had adopted certain employment policies applicable to

female employees in its claims department.   676 F.2d at 58.

Several female employees of defendants filed a class action lawsuit

alleging that the defendant committed sex discrimination in the

hiring, promoting, and compensating of females due to these

policies and thereafter settled their claims with defendant.      Id.

at 58-59.   The plaintiff insurer filed a declaratory judgment

action against the defendant seeking a determination that the

occurrence of any loss due to the lawsuit occurred prior to the

effective date of the relevant insurance policy.   Id. at 59.     Under

the cause theory, our Court of Appeals determined that a single

occurrence took place under the insurance policy when the defendant

adopted the employment policies.   Id. at 61-63.

            In Donegal Mutual Insurance Co., the victims of six

separate shooting incidents or their estates brought suit against

                                 -10-
the parents of the shooter alleging that the parents were negligent

in failing to procure mental health treatment for their son,

failing to take away his handgun, and failing to notify authorities

that their son possessed a handgun.      938 A.2d at 288-89.   The

Pennsylvania Supreme Court considered whether these shootings

constituted a single occurrence under the parents’ insurance

policy.    Id. at 288-89, 293.   Applying the “cause” theory, the

court determined that “the underlying negligence” that began the

sequence of events that caused the shootings was the parents’

failure to remove their son’s weapon and/or alert authorities and

that therefore the shootings constituted one occurrence.       Id. at

293-96.

            We apply the “cause” approach.    Unlike the circumstances

in Flemming, Appalachian Insurance Co., and Donegal, there were two

independent actors here who caused two separate collisions.      The

Lyft vehicle driven by Curtain had crashed into the vehicle ahead

of it and had come to a complete stop with Curtain in full control

before the Crossley vehicle hit the Lyft vehicle.     While the time

between the two crashes was only a second, it was enough time for

Busby to be thrown forward as a result of the Lyft crash and then

again as a result of the Crossley crash.     Even if Curtain had

stopped the Lyft vehicle prior to striking the back of the vehicle

in front of him, Crossley still would have rear-ended Curtain’s

vehicle.   The crash caused by Curtain was not the proximate cause

                                  -11-
of the crash caused by Crossley.    Nor were the two crashes one

continuing and uninterrupted cause.      In the words of our Court of

Appeals, there simply was not “one proximate, uninterrupted, and

continuing cause which resulted in all of the injuries and

damages.”    See Flemming, 311 F.3d at 294-95.

             The language of the policies, which must be construed

against the insurers, does not rescue the defendants.     First, the

USAA policy does not define accident.     The court is left with the

well-established definition adopted by the Pennsylvania courts

which, as stated above, is “an unexpected and undesirable event

occurring unintentionally.”    Donegal Mut. Ins. Co., 938 A.2d at

292.   The Steadfast definition, which defines accident as

“continuous or repeated exposure to the same conditions resulting

in ‘bodily injury’ or ‘property damage,’” is unavailing.     Busby was

not subject to continuous and repeated exposure to the same

condition.    The definition in the Steadfast policy does not fit the

facts of this case.    This is not, for example, an action alleging

the continuous or repeated exposure to contaminated drinking water

or to dangerous chemicals.

             In support of their positions, defendants both point to

language in the policies that limits damages for any one accident

regardless of the number of vehicles involved in the accident.

Those provisions merely make clear that an “accident” may involve

multiple vehicles.    They do not illuminate the real issue before

                                  -12-
this court, that is, whether the stipulated facts presented here

constitute one or two accidents under the policies.

           The issue before the court is fact intensive.    While

there are a myriad of cases in a variety of jurisdictions involving

whether one or more accidents took place for purposes of insurance

coverage, no case has been cited to us applying Pennsylvania or

other state law portraying the same or similar fact pattern as

exists here.5   Many cases are distinguishable because they involved

only one actor while here we have two independent actors.

See, e.g., Banner v. Raisin Valley, Inc., 31 F. Supp. 2d 591,

591-92 (N.D. Ohio 1998); Just v. Farmers Auto. Ins. Ass’n, 877

N.W.2d 467, 469 (Iowa 2016).   In many, one initial event can be

considered to be the proximate, uninterrupted, and continuing cause

of the subsequent events.   Id.; see also Welter, 376 N.W.2d at

87-88.   As noted above, the first act by Curtain was not the

proximate, uninterrupted, and continuing cause of the subsequent

act of Crossley.   What happened here is not like a chain reaction

motor vehicle crash where the last car hits the car in front of it




5. The case cited by the parties most analogous to the facts
presented here is Greengo v. Public Employees Mutual Insurance
Co., 959 P.2d 657 (Wash. 1998). There, the plaintiff was a
passenger in a car that rear-ended a car on the highway and was
then rear-ended by a third car. 959 P.2d at 658. However, the
Supreme Court of Washington remanded the action to the trial court
for further proceedings to resolve disputed issues of material fact
and thus did not reach the ultimate issue of whether the two
collisions constituted two accidents. Id. at 655.
                                -13-
which then hits the car in front of it as a result of the first

impact.   Busby concedes that had such a “domino” type of collision

occurred there would be one accident under the relevant policies.

           Regardless of what other jurisdiction have done, we must

predict how the Pennsylvania Supreme Court would rule.   See, e.g.,

Spence v. ESAB Grp., Inc., 623 F.3d 212, 216 (3d Cir. 2010).   We

conclude, based on the above analysis, that that Court would reach

the result that two accidents took place.

           Accordingly, the motion of Busby for partial summary

judgment that she was involved in two accidents on October 29, 2016

will be granted.   The motions of defendants Steadfast and USAA for

partial summary judgment that only one accident took place will be

denied.




                                -14-
